NO. 07-07-0433-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL E

JULY 22, 2008

______________________________


JEREMY NATHAN BRISCOE, 

                                                                                                 Appellant

v.

THE STATE OF TEXAS, 

                                                                                                 Appellee


_________________________________

FROM THE 64TH DISTRICT COURT OF HALE COUNTY;

NO. A17331-0708; HON. ROBERT W. KINCAID, JR., PRESIDING

_______________________________

Before QUINN, C.J., HANCOCK, J. and BOYD, S.J.

          Jeremy Nathan Briscoe was convicted of aggravated assault with a deadly weapon
upon his plea of guilt and sentenced by a jury to confinement for thirteen years and a fine
of $10,000.  He timely filed his notice of appeal.
          Appellant’s appointed counsel has filed a motion to withdraw, together with an
Anders
 brief wherein he certifies that, after diligently searching the record, he has
concluded that appellant’s appeal is without merit.  Along with his brief, he has filed a copy
of a letter sent to appellant informing him of counsel’s belief that there was no reversible
error and of appellant’s right to file his own response if he wished to do so.  By letter dated
February 6, 2008, this court also notified appellant of his right to tender his own response
and set March 7, 2008, as the deadline to do so.  To date, we have received neither a
response nor a request for additional time to file a response.  
          In compliance with the principles enunciated in Anders, appellate counsel discussed 
one potential area for appeal.  That involves the legal and factual sufficiency of the evidence
to sustain the conviction.  However, counsel reviewed the evidence presented at trial and
determined that no reversible error existed.  Thereafter, we conducted our own review of
the record to assess the accuracy of appellate counsel’s conclusion and to uncover any
error pursuant to Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), and concluded
the same. 
          Accordingly, the motion to withdraw is granted and the judgment is affirmed.
 
                                                                           Brian Quinn 
                                                                          Chief Justice
 
Do not publish.